Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20110708665-86 Filing Date and Time 09/30/20119:15 AM Entity Number E0540582011-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation: Counseling International Inc. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent: Vcorp Services, LLC Name o Noncommercial Registered Agent ORo Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3.Authorized Stock: (Number of shares corporation isauthorized to issue) Number of shares With par value:500,000,000 common stock 10,000,000 preferred stock Par value Per share: $.001 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.Layla Stone Name 2333 Boone Avenue Venice CA Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more thanone incorporator) Layla Stone X/s/Layla Stone Name Incorporator Signature 2333 Boone Avenue Venice CA Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named entity. X/s/ 9/30/2011 Authorized Signature of Registered Agent of On Behalf of registered Agent Entity Date This form must be accompanied by appropriate fees.
